MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N” 06984888, autorizado por el artículo
13” del Reglamento de la Ley N? 27623 y modificatoria, aprobado por Decreto Supremo N*
082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará el ESTADO; y, de la otra parte, la empresa MINERA AGUILA DE
ORO SOCIEDAD ANÓNIMA CERRADA - MADOSAC identificada con RUC N?
20513397543, con domicilio en Calle Juan de Arona N* 670, Dpto. 401, San Isidro, Lima,
representada por el señor Oscar Francisco Pezo Camacho, identificado con Documento
Nacional de Identidad N” 06773402, según poder inscrito en el asiento C00005 de la
Partida N” 11894127 de la Zona Registral N” IX — Sede Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N” 046-2012-MEM/DM, publicada en el Diario Oficial “El Peruano” con fecha 07
de febrero de 2012, que designa al Ingeniero Edgardo Elías Alva Bazán como Director
General de Minería y la Resolución Ministerial N” 379-2013-MEM/DM, publicada en el
Diario Oficial “El Peruano” con fecha 23 de septiembre de 2013, que aprueba la Lista de
Bienes y Servicios materia del referido contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 30 de septiembre de 2013.

Gret

EL INVERSIONISTA

MINISTERIO DE ENERGÍA Y MINAS
CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

() El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N” 06984888, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”, y,

(i) MINERA AGUILA DE ORO SOCIEDAD ANÓNIMA CERRADA - MADOSAC
identificada con RUC N* 20513397543, con domicilio en Calle Juan de Arona N* 670,
Dpto. 401, San Isidro, Lima, representada por el señor Oscar Francisco Pezo Camacho,
identificado con Documento Nacional de Identidad N* 06773402, según poder inscrito en el
asiento C00005 de la Partida N* 11894127 de la Zona Registral N” IX — Sede Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo |II,

1.2, Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM-DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en tas precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 26 de abril de 2013 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en la concesiones mineras
señaladas en la cláusula 1.1. por un monto de US$ 6'457,800.00 (Seis Millones
Cuatrocientos Cincuenta y Siete Mil Ochocientos y 00/100 Dólares Americanos), para el
periodo comprendido entre los meses de septiembre de 2013 a diciembre de 2015,

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 379-2013-MEM/DM,
publicada en el Diario Oficial "El Peruano” el 23 de septiembre de 2013, la misma que
como Anexo Il forma parte del presente contrato.

3.2, Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623,

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento,

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento.
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes,
Las notificaciones dirigidas a tos domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor/én Lima, a los treinta días del mes de septiembre de dos mil trece

Abr

EL INVERSIONISTA

ANEXO Ill

MINERA AGUILA DE ORO SOCIEDAD ANÓNIMA CERRADA - MADOSAC
RELACIÓN DE CONCESIONES MINERAS

Ítem | Concesión Minera | Código Único | Partida Electrónica | Extensión
1 EL HALCON 010382797 02031422 100,0000
2. | PASACANCHA 1 010238293 02030974 1,000.0000

ANEXO |
CRONOGRAMA DE EJECUCIÓN DE INVERSIÓN EN EXPLORACIÓN DE SETIEMBRE DEL 2013 A DICIEMBRE DEL 2015
MINERA AGUILA DE ORO SOCIEDAD ANÓNIMA CERRADA-MADOSAC

(Nuevos Soles)

=
'SUBPARTIDA
NACIONAL.
|. BIENES . . . 000. . . . . . 8,000.00]
A) 3926.90.60.00 [PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA 0.00| 0.00| 0.00| 0.00| 2,000.00] 0.00| 0.00] 0.00| 0.00] 0.00] 2,000.00| 0.00| 0.00| 0.00| 0.00| 0.00| 2,000.00| 0.0
2| 6401.10.00.00 [CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN 0.00] 0.00] 0.00] o. oo 3,000.00| 0.00] 0.00] 0.00] 0.00] 0.00] 3,000.00] 0.00] 0.00] 0.00] 0.00] 0.00] 3,000.00] o.
3| 6506:10.00.00 [CASCOS DE SEGURIDAD 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 1.000.00| 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] o
| estr.610000 [ESTACIONES BASE P - 000] 000] oo] ooo] ooo] o00| oo] 0.00] 0.00] 0.00] 0.00] 0.00] 000] 0.0] 0.00] 0.00] 0.00] o
[ 5] LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS DE T »
9020.00.00.00 |PROTECCIÓN SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE 0.00] 0.00 0.00] o00| 2000.00] 0.00 0.00] 9.00] 0.00] 0.00 2,000.00] 0.00] 0.00 0.00] 0.00] 0.00] 2,000.00] o.
1.SERVICIOS -
6| a) Servicios de Operaciones de Exploración Minera 260,000.00 229,000.00| 229,000.00) 229,000.00) 15/000.00| 15,000.00 15,000.00| 315000.00| 315000.00| 215,000.00]  2t5,000.0| 215,000.00] 215,000.00] 215,000.00] 15,000.00| 15,000.00|
7 TOPOGRÁFICOS Y GEODÉSICOS. 1,000.00] 100000 100000]  1.00000| 1000.00]  1oo0wo|  1ooooo|  1o0.o0| 100000 1,000.00] 1,000.00] 1,000.00] 1,000.00] 1,000.00] 1,000.00] 1,000.09
ON GEOLÓGICOS Y GEOTÉCNICOS (INCLUYE PETROGRÁFICOS, MINERAGRÁFICOS, HIDROLÓGICOS,
RESTITUCIÓN FOTOGRAMÉTRICA, FOTOGRAFÍAS AÉREAS, MECÁNICA DE ROCAS) 15,000.00] 0.00] 0.00 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00 0.00 o00| 0.00 0.00] 0.00] 0.00 0.00] os
a] al
[SERVICIOS GEOFÍSICOS Y GEOQUÍMICOS (INCLUYE ENSAYES). 42,000.00] 26/0000) 26,000.00) 2600000) 12,000.00] 12.000.00| 1200000]  12000.00|  12:000.00| 12,000.00] 12,000.00| 12,000.00] 12,000. col 12,000.00] 12,000.00] 12,000.00] 12,000.00] 6,000.
10
[SERVICIOS DE PERFORACIÓN DIAMANTINA Y DE CIRCULACIÓN REVERSA (ROTO PERCUSIVA). 200,000.00] 200,000.00 200,000.00| 200,000.00] 0.00] 0.00] 0.00| 300,000.00| 300,000.00| 200,000.00] 200,000.00] 200,000.00] 200,000.00] 200,000.00] 200,000.00] 0.00]
y ENSAYES DE LABORATORIO (ANÁLISIS DE MINERALES, SUELOS, AGUA, ETC). 2000.00) 200000  2/00000| 200000 200000) 2/00000| 200000) 200000 2000/00] 2,000.00] 2,000.00] 2,000.00] 2,000.00] 2,000.00] 200000] — 200000
170
3 |b) Otros Servicios Vinculados a la Actividad de Exploración Minera 70,500.00]  4o,so0.00|  s7,so0.0o| 86500.00| 48,600.0o| 51,500.00| 33,600.00] ab 36,500.00) 33|500.00|  s3j600.00| 43,600.00 168,600.00] 43,600.00) 33,60.00| 38,600.00
13 SERVICIO DE ALOJAMIENTO Y ALIMENTACIÓN DEL PERSONAL OPERATIVO DEL TITULAR DEL| 15
PROYECTO. 600.00]  6so0o0| 600.00)  6ooooo| so) 6ooooo|  swoooo|  soo000| 6000.00 $6,000.00] 16,000.00] 6,000.00] $6,000.00 $6,000.00] 6,000.00) 6,000.00]
5 SERVICIO DE ASESORÍA, CONSULTORÍA, ESTUDIOS TÉCNICOS ESPECIALES Y AUDITORIAS DESTINADOS]
[A LAS ACTIVIDADES DE EXPLORACIÓN MINERA. 10,000.00| 0.00] o.00| 20,000.00 10,000.00] 10,000.00] 0.00] 0.00] 0.00] 0.00] 0.00] 10,000.00| 20,000.00] 10,000.00| 0.00] 0.00]
15] [SERVICIOS DE DISEÑO, CONSTRUCCIÓN, MONTAJE INDUSTRIAL, ELÉCTRICO Y MECÁNICO, ARMADO Y]
DESARMADO DE MAQUINARIAS Y EQUIPO NECESARIO PARA LAS ACTIVIDADES DE LA EXPLORACIÓN
MINERA. 25,000.00] 000] 20/000.00| 20,000.00] 0.00 0.00] 0.00] 0.00 0.00 0.00] 0.00] 0.00] 0.00 0.00 0.00] 0.00] 0.00] o
16] [SERVICIOS DE INSPECCIÓN, MANTENIMIENTO Y REPARACIÓN DE MAQUINARIA Y EQUIPO UTILIZADO EN
LAS ACTIVIDADES DE EXPLORACIÓN MINERA, 2000.00] 200000] 200000)  2w"0000| 200000) 200000)  2."0000| 200000] 2000.00] 2,000.00] 2,000.00] 2,000, oo| 200000) 200000]
17 ALQUILER O ARRENDAMIENTO FINANCIERO DE MAQUINARIA, VEHÍCULOS Y EQUIPOS NECESARIOS]
PARA LAS ACTIVIDADES DE EXPLORACIÓN. 10,000.00] 1200000)  12.00000| 1600000) 8ooowo| sooooo|  sooooo| 1800000] 80000] 8,000.00] 8oo0.00| 8/000.0| 18,000.00] 8,000.00]
18] TRANSPORTE DE PERSONAL, MAQUINARIA, EQUIPO, MATERIALES Y SUMINISTROS NECESARIOS PARA] ñ]
18 [LAS ACTIVIDADES DE EXPLORACIÓN Y LA CONSTRUCCIÓN DE CAMPAMENTOS. 5,000.00] soo0o0|  swowoo|  sooooo] sooooo| soowo0| sooooo|  s/o000o] 5,000.00] 5,000.00| 5,000.00|
19 [SERVICIOS MÉDICOS Y HOSPITALARIOS. 2,000.00] 2,000.00] 2,000.00 2000.00) 2,0000) 200000] 200000] 200000 2,000.00| 2,000.00] 2,000.00]
20 [SERVICIOS RELACIONADOS CON LA PROTECCIÓN AMBIENTAL. 0.00] 0.00] o col 5/000.00| 5.0000] 5000.00] 0.00] o col 0.00] os] 2000000]
18 [SERVICIOS DE SISTEMAS E INFORMÁTICA 1.0000] —1.00000| 1.oo0w0| 1.o0o0|  owowo| 1owoo|  twoooo|  1.ooowo| tooo] 1,000.00] 1,000.00]
22] [SERVICIOS DE COMUNICACIONES, INCLUYEN COMUNICACIÓN RADIAL, TELEFONÍA SATELITAL. 2,000.00] 2,000.00 200000) 200000 200000 2000. oo 2000.00) 200000] 2,000.00] 2,000.00] 2,000.00]
23 [SERVICIOS DE SEGURIDAD INDUSTRIAL Y CONTRAINCENDIOS, 0.00 3,000.00] 0.00| 0.00] o00| 3,000.00] 0.00] oJ0| 3,000.00] 0.00| 0.00|
24 [SERVICIOS DE SEGURIDAD Y VIGILANCIA DE INSTALACIONES Y PERSONAL OPERATIVO. 50000] so]  sow0wo| 5000, o0| sooow0| sooooo| sooowo| sowwoo|  soo00o| 5,000, vo 5,000.00]
25| [SERVICIOS DE SEGUROS. 2,000.00] 2,000.00| 2,000.00| 2,000.00] 2,000.00] 2,000.00] 2,000.00] 2,000.00] 2,000.00| 2,000.00] 2,000.00]
26] [SERVICIOS DE RESCATE, AUXILIO. 600.00] 600.00] 600.00] 600.00] 600.00] 600.00] 600.00] 600.00] 600.00] 600.00] 600.00]
2 TOTAL DE INVERSIONES| 330,600.00| dl EA _70,600.0 48,600.00| 358,600.00| 351,600.00|  248,600.00| E _ 258,600.

503470

s/ NORMAS LEGALES

Lunes 23 de sotiambre de 2013

Transportes y Comunicaciones, sujetos al régimen laboral
del Decreto Legislativo N* 728, de cualquier otro ingreso,
subvención o asignación por cualquier concepto o fuente de
financiamiento, en especie o dineraria, en forma adicional al
monto máximo establecido en dicha escala remunerativa,
salvo por función docente efectiva y la percepción de dietas
por participación en uno (01) de los Directorios de entidades
0 empresas estatales o en Tribunales Administrativos o en
otros órganos colegiados, así como en los casos aprobados
por norma legal expresa.

Artículo 4,- Del Financiamiento
Lo dispuesto en el presente decreto supremo se
financiará con cargo al presupuesto institucional del
Pliego 036 Ministerio de Transportes y Comunicaciones,
É no demandará recursos adicionales al Tesoro
blica

Artículo 5.- Dol rofrendo
El presente Decreto Supremo será refrendado por el
Ministro de Economía y Finanzas.

Dado en la Casa de Gabiemo, en Lima, a los veintidós
días del mes de setiembre del año dos mil trece.

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

LUIS MIGUEL CASTILLA RUBIO
Ministro de Economía y Finanzas

991365-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de Minera
Aguila de Oro Sociedad Anónima
Cerrada durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N? 379-2013-MEN/DM

Lima, 19 de setiembre de 2013

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27682 y ampliada su vigencia por Ley N* 29966,
que dispone la devolución del impuesta General a las
Ventas e impuesto de Promoción Municipal a los titulares
de ta actividad minera durante la fase de exploración:

Que, el inciso c) del artículo 6” del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Mi
de Economia y Finanzas;

Que, por Decreto Supremo N? 150-2002-EF se
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal:

Que, por Escrito N* 2286688, MINERA AGUILA
DE ORO SOCIEDAD ANONIMA CERRADA solicitó al
Ministerio de Energía y Minas la suscripción de un Contrato
de inversión en Exploración, adjuntando la lista de bienes
y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante ta fase de exploración;

Que, el Ministerio de Esonomía y Finanzas mediante
Oficio N* 172-2013-EF/15.01 de fecha 05 de agosto
de 2013, emitió opinión favorable a la lista de bienes y
servicios presentada por MINERA AGUILA DE ORÓ
SOCIEDAD ANONIMA CERRADA considerando que la
lista presentada por la citada empresa coincide con los
bienes y servicios aprobados por el Decreto Supremo N*
150-2002-EF, adecuada al Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6" del Reglamento de ía Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9" del
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decreto Supremo N*
031-2007-EM:

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución
del Impuesto General a las Ventas e impuesto de
Promoción Municipal a favor de MINERA AGUILA DE
ORO SOCIEDAD ANONIMA CERRADA durante la fase
de exploración, de acuerdo con el Anexo que forma parte
| integrante de la presente resolución ministerial.

Regístrese, comuníquese y publiquese

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHOA LA DEVOLUCIÓN DEL IGV E IPM

MINERA AGUILA DE ORO SOCIEDAD ANÓNIMA CERRADA

N*] SUBPARTIDA | DESCRIPCIÓN ¡
NACIONAL |

1 2508.100000 BENTONTA a G

[2 —3824.80.50.00 :PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE |
_.._POZOS(LODOS? o

[3 392650.60.0 ¡PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA — |

¡4 6401-10.00.00 [CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN

5 [6506.10.00.00 [CASCOS DE SEGURIDAD

8 |722880.0000 [BARRAS HUECAS PARA PERFORACIÓN, DE ACEROS
1 JALEADOS O SINALEAR A
CIÓN DE ACERO INOXIDABLE

DE PERFORACIÓN

"TRÉPANOS Y CORONAS CON PARTE OPERANTE DE
[CERMET

[BROCAS GON PARTE OPERANTE DE CERMET

IBARRENAS INTEGRALES CON PARTE OPERANTE DE
[CERMET a
LOS DEMÁS UTILES COM PARTE OPERANTE DE CERMET
'TRÉPANOS Y CORONAS EXCEPTO DE GERMET.
[BROCAS DIAMANTADAS EXCEPTO DE CERMET,
LAS DEMÁS BROCAS EXCEPTO DÉ CERMET Y
[OJAMANTADAS

[BARRENAS INTEGRALES

[LOS DEMÁS ÚTILES INTERCAMBIABLES DE
¡PERFORACIÓN Y SONDEO

8207.90.00.00 LOS DEMÁS UTILES INTERCAMBIABLES
000.00 198 DEMÁS UTILES INTERCAMBIABLE!
Bl

¡1 | 7304220040 |
730423000
8207. 13:1000

O [8207132000
tr Te2o7.1330.00

8207.139000.
8207.19.1000
8207.18.21.00
8207.19.29.00

8207.19.30.00
8207.19.80.00

190.00 [LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN *
TAUTOPROPULSADAS

$430.49.00.00 ¡LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN

EXCEPTO AUTOPROPULSADAS

H431.43,10.00 "BALANCINES

$431.43,90.00 "LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO O
PERFORACIÓN DE LAS SUBPARTIDAS 8430.41 Y 130.49 +

D0.00 ESTACIONES BASE O!

(24 8517.629000 ¡LOS DEMÁS APARATOS PARA LA RECEPCIÓN. l
ICONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN DE |
IVOZ, IMAGEN U OTROS DATOS

[SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR — |

los" 852349:24.00

25 1 8523.49.90.00.
27 870 21.10.10

[CAMIONETAS PICK-UP DE ENCENDIDO POR
[COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL CON
[CARGA MÁXIMA INFERIOR O IGUAL A4.537 Y DIESEL
[CAMIONES AUTOMOVILES PARA SONDEO O PERFORACIÓN
ICÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA
[O AÉREA, EXAMEN MÉDICO DE ÓRGANOS INTERNOS.
| [O PARA LABORATORIOS DE MEDICINA LEGAL O:
IDENTIFICACIÓN JUDICIAL

28 |870520.00.00
19 pues 20.00.00

pa

EParano
Lunes 25 00 setembre de 2019

% NORMAS LEGALES

503471

] | Aprueban lista de bienes y servicios
¡ | cuya adquisición otorgará derecho

| SUBPARTIDA DESCRIPCION
NACIONAL
¿30 | 9011-1000 10S ESTEREOSCOPROS

:31 7 9011.20.00:00

ICROSCOPIOS PARA FOTOMICROGRAFÍA,
[CINEFOTOMICROGRAFÍA O MICROPROYECCIÓN
IMICROSCCPIOS, EXCEPTO LOS ÓPTICOS;
IDIFRAGTOGRAFOS

72 [9012100000

14.20.0000 »
[O ESPACIA. (EXCEPTO LAS BRÚJULAS)

pel
INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA

a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Peruvian Latin Resources S.A.C. para
el “Proyecto llo” durante la fase de
exploración

4 901480000 [LOSDEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN RESOLUCIÓN MINISTERIAL
35 * 9015.10.0000 [TELÉMETROS Ñ N? 380-2013-MEM/DM
36 901520.10.90 ¿TEODOI

90152020.00 .JAQUÍ

Lima, 19 de setiembre de 2013

| 9915 3000.00 NIVELES

CONSIDERANDO;

19015 40.10.00 INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA,
| ¡ELÉCTRICOS O ELECTRONICOS

Que, mediante Decreto Supremo N* 082-2002-EF se

[an | 0015.40.90.00 |LOS DEMÁS INSTRUMENTOS Y APARATOS DE

| | FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O

NN [ELECTRÓNICOS

141 [9015.80.10.00 LOS DEMÁS INSTRUMENTOS Y APARATOS El
Í [ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA _.

:42'19015.80:90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO

[ELÉCTRICOS O ELECTRÓNICOS

j
1cos.O.

aprobó el Reglamento de la Ley N* 27623, modificada por
| | la Ley N” 27662 y ampliada su vigencia por Ley N* 29966,
|| que dispone la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración,
| mediante Notas de Crédito Negociables, del impuesto
| que haya sido trasladado o pagado en las operaciones

de importación y/o adquisición local de bienes, prestación

743 _9015:90.00.00
44 9020.00 00.00

[PARTES Y A 1OS

'ANTIGAS, EXCEPTO LAS MASCARAS DE PROTECCIÓN
[SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE

LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS — |

o utilización de servicios, y contratos de construcción que

se utilicen directamente en la ejecución de las actividades

] de exploración de recursos minerales en el país durante
la fase de exploración;

ESPECTROMETROS, ESPECTROFOTÓMETROS Y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
¡ÓPTICAS (UY, visibles. IR)

45 * 9027.20.00.00

Que, en dicho marco el inciso c) del artículo 6” del
citado reglamento estipula que el detalle de ta lista de
bienes y servicios de construcción se aprobará mediante

ie E
¡48 | 9090.3300.00 LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA
pd ¡O CONTROL DE TENSIÓN, INTENSIDAD, RESISTENCIA O

ii IPOTENCIA, SIN DISPOSITIVO REGISTRADOR

ll. SERVICIOS

resolución ministerial del Ministerio de Energía y Minas,
previa opinión favorable del Ministerio de Economía y
Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal,

[ar Senicios e Operaciones de Exploración nera:
(oporto y gentes

z Que, con Escrito N* 2289017 de 17 de junio de 2013,
la empresa PERUVIAN LATIN RESOURCES S.A.C.
con _R.U.C. N” 20493092791, solicitó al Ministeri

Geolgios y geotécnicos (ncluye petrgráfos, mineragrácos, HÓDIgKOs.
- tución fotogametics,Itografs aéreas, mecánica de rocas)

Í de Energía y Minas la suscripción de un Contrato
¡ de Inversión en Explaración para el “PROYECTO

+ _Semicios geefsicos y geoquinics (incluye ensayes)

ILO”, conforme a los términos presentados en dicho

Servicios de perforación diamantina y de circulación reversa (ta percusiva)

documento, adjuntando para ello la lista de bienes y
servicios cuya adquisición le otorgaría el derecho

_:_ Servicios serlopográfos.

a la devolución del Impuesto General a las Ventas e

+ Servicios de interpretación multespectral de imágenes ya sean sateltales o
aUipOs aerotransportados.

Impuesto de Promoción Municipal, durante la fase de
exploración del mencionado Proyecto;

+ Ensayos de laborar (analisis ds minerales, suelos, oque, eo)

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 173-2013-EF/15,01 de fecha 05 de agosto de

b), Otros Servicios Vinculados ala Actividad de Exploración Minera;

2013, e Informe N” 204-2013-EF/61.01, emitió opinión

|» Sewica de aljamento y almentación del personal operativo del Tíular del
Proyecto
|. Poyo

favorable a la lista de bienes y servicios presentada por
PERUVIAN LATIN RESOURCES S.A.C. considerando
que la lista presentada por la citada empresa coincide con

Senicio de asesoria. consutoria. estudios Lácnicos especiales y audiorias
destinados alas actvidades de exploración minera

los bienes y servicios aprobados por el Decreto Supremo
N* 150-2002-EF, adecuada al Arancel de Aduanas

Senicos de diseno, constueción. montaje Industrial. elbcinoo y mecanico,
armado y desarmado de maquinarias y equipa necesario para Las achvidades de
da exploración miner i

+ Servicios de mspección, mantenimiento y ruparación de maquinaria y equipo

....Mlizado en ls actividades de exploración minera. o

[* Alquier o arrendamiento fmancioro de maquinaria, vehiculos y equipos

macesarios para las actividades de exploración

vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energia y Minas;

De conformidad con lo dispuesto en el inciso c) del
| articulo 6* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N” 082-2002-EF y el artículo 9* del

eglamento de Organización y Funciones del Ministerio
de Ener Fe yy Minas, aprobado por Decreto Supremo N*

+ Transporte de personal, maquinaria, equipo, materials y suministros necesarios.
paralas actividades de explaración yla conslruoción de campamentos,

031-2007-El

+ Servicios médicos y hospitalaños.

SE RESUELVE:

[+ Servicios relacionados con la protección ambienta.

Artículo Único.- Aprobar la lista de bienes y servicios

[servicios de sistemas e inormátca.

cuya adquisición otorgará el derecho a la devolución del

Seíicios de comunicaciones, incluyen comunicación radial, telefonta satelital.

Impuesto General a las Ventas e Impuesto de Promoción
! | Municipal a favor de la empresa PERUVIAN LATIN

|: Senviios de seguridad industral y contraincendios

RESOURCES S.A.C, para el "PROYECTO ILO”, durante

Í-_ Servtios de seguridad y vijancia de instalaciones y personal pperatwo.

_ ta fase de exploración, de acuerdo con el Anexo que forma

+ Servicios de seguras.

[- parte integrante de la presente resolución ministerial

Sericios de rescate, auro.

991124-1

Registrese, comuníquese y publiquese,

JORGE MERINO TAFUR
Ministro de Energía y Minas

